UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1924


SANDRA KAY FRYE,

                Plaintiff – Appellant,

          v.

BAE,

                Defendant – Appellee,

          and

U.S. EQUAL EMPLOYMENT COMMISSION,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:09-cv-00471-RGD-TEM)


Submitted:   March 31, 2011                 Decided:   April 7, 2011


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra Kay Frye, Appellant Pro Se.        Thomas Michael     Lucas,
JACKSON LEWIS, LLP, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sandra Kay Frye appeals the district court’s judgment

following     a     bench    trial.           The    record      does      not    contain    a

transcript     of    the     trial      proceedings.            An    appellant     has    the

burden of including in the record on appeal a transcript of all

parts   of    the    proceedings            material      to    the   issues      raised    on

appeal.       Fed.   R.     App.       P.   10(b);       4th   Cir.   R.   10(c).      While

appellant proceeding on appeal in forma pauperis is entitled to

transcripts         at      government         expense          in     certain       limited

circumstances,       see     28    U.S.C.      § 753(f)        (2006),     Frye    paid     the

appellate filing fee and has not filed an application for in

forma pauperis status.             By failing to produce a transcript or to

qualify      for    the     production        of     a     transcript      at     government

expense, Frye has waived review of the issues on appeal that

depend upon the transcript to show error.                        See generally Fed. R.

App. P. 10(b)(2); Keller v. Prince George’s Cnty., 827 F.2d 952,

954 n.1 (4th Cir. 1987).                    As no error appears on the record

before us, we affirm the district court’s order.                                 We dispense

with oral argument because the facts and legal contentions are

adequately     presented          in    the   materials         before     the    court     and

argument would not aid the decisional process.

                                                                                    AFFIRMED




                                               2